Wilmington Trust, N.A. v Bona (2020 NY Slip Op 05973)





Wilmington Trust, N.A. v Bona


2020 NY Slip Op 05973


Decided on October 21, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2018-12284
 (Index No. 53518/18)

[*1]Wilmington Trust, National Association, etc., appellant, 
vJohn P. Bona, et al., respondents, et al., defendants.


McCalla Raymer Leibert Pierce, LLC, New York, NY (Jane H. Torcia of counsel), for appellant.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, Lake Success, NY (Christopher A. Gorman of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Westchester County (Gerald E. Loehr, J.), dated September 18, 2018. The order granted the motion of the defendants John P. Bona and Jeanine P. Bona pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against them as time-barred and to cancel a notice of pendency filed against the subject property.
ORDERED that the order is affirmed, with costs.
For reasons stated in Ditech Fin., LLC v Naidu (175 AD3d 1387, lv granted 34 NY3d 910), we affirm the order.
CHAMBERS, J.P., HINDS-RADIX, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court